This cause is here for the second time. In Robertson, et al. v. Glenn, 200 S.W. 702, we disposed of the appeal from the judgment dissolving the temporary injunction and dismissing the bill. Reference is made to the former case for a more extended statement of the facts. Plaintiffs sought to enjoin the county treasurer of Christian county from paying out certain money in his hands as treasurer, and on their petition secured a temporary restraining order. On trial the temporary injunction was dissolved, and plaintiffs appealed to this court. We affirmed the judgment of the trial court. The cause is here now on a motion to assess damages. The venue on the hearing of the motion was changed from Christian to Greene county, and heard before the court without a jury, resulting in a finding and judgment against the motion and for the plaintiffs in the injunction cause. From this judgment denying damages this appeal was taken.
It does not appear on what grounds the trial court decided against the motion to assess damages, but plaintiffs urge here that the trial court had no jurisdiction to entertain the motion. This contention is based upon the fact that the motion was not filed in the court below at the next term after the final disposition of the injunction in this court. The original judgment dissolving the temporary injunction was at the February term, 1917, of the circuit court of Christian county. The mandate of this court affirming that judgment went down on February 20, 1918. The next term of the Christian county circuit court thereafter was on the fourth Monday in May, 1918. The motion to assess damages was not filed till September 2, 1918, the first day of the September term of the court.
The statute, section 2524, Revised Statutes 1909, provides that upon the dissolution of an injunction damages shall be assessed. The motion to assess damages might properly be filed at the term when the injunction is dissolved, but if filed then, and an appeal is taken from the order and judgment dissolving the injunction, the motion *Page 92 
to assess damages remains suspended until the determination of the appeal. [Joplin  Western Ry. Co. v. Railway Co.,135 Mo. 549, 37 S.W. 540.] We find numerous cases where the assessment for damages has been made at terms subsequent to the final disposition of the injunction cause, but all these were where the motion to assess had been filed at the term when dissolution was had, and taken up later on notice, or where motion was filed at the next term after final disposition in the appellate court. [See Helmkampf v. Wood, 85 Mo. App. 227; Railroad Co. v. Sweet,110 Mo. App. 100, 84 S.W. 95; Southern Surety Co. v. Young,197 Mo. App. 640, 198 S.W. 476; Konta v. St. Louis Stock Exchange,150 Mo. App. 617, 131 S.W. 380.] In Railroad Co. v. Sweet, supra, the court gives expression to its opinion that if there is no appeal from the order dissolving the temporary injunction then the motion to assess damages should be filed at the same term the dissolution is had. In that case the point mentioned was not for decision, but the language used is indicative of what the court thought on that subject. There the question before the court for determination was the right of the movent for damages to file his motion for assessment at the next term of the trial court after the final disposition on appeal. The court held in the Sweet case that as defendant filed his motion to assess damages the following term next after the final determination of the case on appeal that he substantially complied with the statute. In all such cases, however, where the motion to assess damages is filed or taken up at a term subsequent to the order and judgment dissolving the injunction notice must be given. [See Konta v. St. Louis Stock Exchange and Southern Surety Co. v. Young, supra.]
It is our conclusion and we hold that defendant should have filed his motion to assess damages not later than the next term of the circuit court after the final determination of the cause in this court affirming the judgment of the trial court dissolving the injunction; and not having done so the court had no jurisdiction to entertain *Page 93 
the motion. This holding disposes of the necessity of taking up other questions raised. The judgment below is affirmed. Sturgis,P.J., and Farrington, J., concur.